Citation Nr: 1007825	
Decision Date: 03/02/10    Archive Date: 03/11/10

DOCKET NO.  06-34 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for generalized anxiety 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1951 to 
January 1955.

These matters initially came before the Board of Veterans' 
Appeals (Board) following a November 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts, which denied the benefits sought on 
appeal.  The Board remanded the matter to the RO via the 
Appeals Management Center (AMC) in Washington, DC, for 
further evidentiary development and adjudication in September 
2008.  On remand, the AMC accomplished the evidentiary 
development required by the September 2008 remand, which 
consisted of obtaining records of the Veteran's treatment at 
the VA Boston Healthcare System from 2001 and providing the 
Veteran with audiological examination.  As will be discussed 
below, the AMC obtained all the Veteran's VA treatment 
records from the Boston facility from February 2000 to April 
2009 and provided the Veteran with audiological examinations 
in May 2009 and July 2009.  After completing the required 
evidentiary development, the RO re-adjudicated the claims, 
denying the claims via the issuance of a supplemental 
statement of the case (SSOC) in November 2009.  

In May 2008, the Veteran testified before the undersigned 
Veterans Law Judge at a hearing at the Boston RO.  During the 
hearing, the undersigned Veterans Law Judge granted a 60-day 
abeyance period within which to allow the Veteran to submit 
additional evidence.  The record reflects that no additional 
evidence was received by the Board during the prescribed 
period.

Additionally, during the above May 2008 Travel Board hearing, 
the Veteran contended that he suffered from a respiratory 
disability and that he believed the respiratory disability 
was possibly related to his period of service and alleged 
asbestos exposure therein.  The Veteran does not contend that 
he has been diagnosed with asbestosis.  Nonetheless, he would 
appear to be contending that his current respiratory 
disorder, noted in available VA clinical records as chronic 
obstructive pulmonary disease (COPD), is related to service.  
As such, the Board infers a raised claim for service 
connection for respiratory disability other than asbestosis.  
As this issue has not been adjudicated by the RO, it is not 
before the Board; hence, it is referred to the RO for proper 
development.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  There is competent evidence that the Veteran's hearing 
loss of the right ear is a consequence of his exposure to 
noise in service.

3.  Hearing loss of the left ear was not demonstrated in 
service or within one year of separation from service; 
current hearing loss of the left ear is not attributable to 
military service.

4.  Tinnitus was not demonstrated in service; it is not 
attributable to military service.  

5.  Generalized anxiety disorder was not demonstrated in 
service or within one year of separation from service; the 
Veteran's current generalized anxiety disorder is not 
attributable to military service.


CONCLUSIONS OF LAW

1.  The Veteran has hearing loss of the right ear that is the 
result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1131, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2009).

2.  The Veteran does not have hearing loss of the left ear 
that is the result of disease or injury incurred in or 
aggravated during active military service and may not be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1131, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2009).

3.  The Veteran does not have tinnitus that is the result of 
disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2009).

4.  The Veteran does not have generalized anxiety disorder 
that is the result of disease or injury incurred in or 
aggravated during active military service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1131, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2009).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

In this case, the Board finds that all notification and 
development action needed to render a decision has been 
accomplished.  

In this respect, through August 2005 and October 2008 notice 
letters, the Veteran received notice of the information and 
evidence needed to substantiate his claims.  Thereafter, the 
Veteran was afforded the opportunity to respond.  Hence, the 
Board finds that the Veteran has been afforded ample 
opportunity to submit information and/or evidence needed to 
substantiate his claims.  

The Board also finds that the August 2005 and October 2008 
notice letters satisfy the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  In the 
letters, the RO also notified the Veteran that VA was 
required to make reasonable efforts to obtain medical 
records, employment records, or records from other Federal 
agencies.  The RO also requested that the Veteran identify 
any medical providers from whom he wanted the RO to obtain 
and consider evidence.  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See 
also Notice and Assistance Requirements and Technical 
Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be 
codified at 38 C.F.R. § 3.159) (removing the prior 
requirement that VA specifically ask the claimant to provide 
any pertinent evidence in his possession).  These 
requirements were met by the aforementioned August 2005 and 
October 2008 letters.  Further, the Veteran was provided 
notice regarding an award of an effective date or rating 
criteria in the October 2008 letter.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Nothing about the 
evidence or any response to the RO's notification suggests 
that the case must be re-adjudicated ab initio to satisfy the 
requirements of the VCAA.  

The Board also points out that there is no indication that 
any additional action is needed to comply with the duty to 
assist in connection with the claims on appeal.  Here, the 
Veteran's service treatment records have been associated with 
the claims file and were reviewed by both the RO and the 
Board in connection with the Veteran's claims.  The Veteran 
was also provided VA audiological examinations in May 2009 
and July 2009; reports of those examinations have been 
associated with the claims file.  38 C.F.R. § 3.159(c)(4).  
To that end, when VA undertakes to provide a VA examination 
or obtain a VA opinion, it must ensure that the examination 
or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).  Here, the Board finds that the VA examinations 
obtained in this case are adequate, as they are predicated on 
both physical and audiological examination as well as 
consideration of the medical records in the Veteran's claims 
file and the Veteran's reported history.  The opinions 
consider all of the pertinent evidence of record, to include 
the Veteran's January 1955 separation medical examination and 
records of the Veteran's audiological treatment at the VA 
Boston Healthcare System, as well as the statements given by 
the Veteran at the time of the VA examinations, and provide a 
complete rationale for the opinions stated.  Accordingly, the 
Board finds that VA's duty to assist with respect to 
obtaining a VA examination or opinion with respect to the 
hearing loss and tinnitus claims on appeal has been met.  
38 C.F.R. § 3.159(c)(4).  Additionally, the Veteran and his 
representative have both submitted written argument, and the 
Veteran has testified before the undersigned Veterans Law 
Judge.  Otherwise, neither the Veteran nor his representative 
has alleged that there are any outstanding records probative 
of the claims on appeal that need to be obtained.

With regard to the Veteran's claim for service connection for 
generalized anxiety disorder, the Board notes that the duty 
to assist also includes providing a medical examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  In McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), the Court held that an 
examination is required when there is:  (1) evidence of a 
current disability; (2) evidence establishing an in-service 
event, injury or disease, or a disease manifested in 
accordance with presumptive service connection regulations 
occurred that would support incurrence or aggravation; (3) an 
indication that the current disability may be related to the 
in-service event; and (4) insufficient evidence to decide the 
case.

The Board notes that the Veteran has not been provided a VA 
examination in relation to his claim for service connection 
for generalized anxiety disorder.  The Board concludes that a 
current examination is not needed, as the medical evidence of 
record is sufficient to decide this case.  Here, the only 
evidence indicating that the Veteran's time in service is 
linked to his currently diagnosed generalized anxiety 
disorder is his own lay statements made to VA.  These 
statements are contradicted by records of the Veteran's 
ongoing psychiatric treatment at the Boston VAMC, which 
reflect that the Veteran has consistently identified 
stressors in his life as his son's disability and his wife's 
illness, as well as his own ongoing physical problems.  The 
records do not reflect, however, that the Veteran has at any 
time identified his time in service, or any incident therein, 
as a cause of his psychiatric disorder.  As will be discussed 
further below, the Board finds the statements made to the 
Veteran's psychiatric treatment provider to be much more 
credible than those made to the Board in furtherance of his 
financial self-interest.  In view of the objective evidence 
of record discussed in detail below, including the fact that 
the first post-service medical evidence referencing a 
psychiatric disability was more than 50 years after service 
without any reference to service, the Board finds that the 
Veteran's current assertions in the face of this objective 
evidence are not credible and thus do not trigger VA's duty 
to provide an examination.  See Caluza v. Brown, 7 Vet. App. 
498, 511 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (in 
determining whether lay evidence is satisfactory, the Board 
may properly consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the Veteran).  

Further, although the Veteran was not afforded a VA 
examination specifically for his psychiatric disability, the 
Board finds that no such development is necessary to decide 
the claim.  The evidence of record, which includes service 
treatment records and post-service treatment records in which 
the Veteran describes a number of non-service-related 
stressors related to his psychiatric disorder but does not 
reference service in the context of his disability, is 
sufficient to make a decision in this matter.  See McLendon, 
20 Vet. App. at 84-86.  Although the Board has considered the 
Veteran's contentions concerning the etiology of his 
generalized anxiety disorder and the requirements set forth 
in McLendon, the Board concludes that the medical evidence of 
record is sufficient competent medical evidence to decide the 
claim, and examination is not necessary with regard to this 
claim.  See 38 C.F.R. § 3.159(c)(4).  The Board thus 
concludes that the requirements of the duty to assist are 
satisfied.  

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

II. Analysis

The Board is not required to discuss all of the evidence of 
record.  Rather, it must provide only the reasons for its 
rejection of any material evidence favorable to the Veteran.  
Timberlake v. Gober, 14 Vet. App. 122, 128 (2000) (citing 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the regulatory requirement that VA "review ... the entire 
evidence of record" is not a requirement that the 
adjudicator "analyze and discuss" all such evidence)).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2008).  Service connection may also be 
granted for any injury or disease diagnosed after service, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).  Generally, service 
connection requires:  (1) medical evidence of a current 
disability; (2) medical evidence, or in certain circumstances 
lay testimony, of in-service incurrence or aggravation of an 
injury or disease; and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  
Certain chronic diseases, including psychoses and 
sensorineural hearing loss, may be presumed to have been 
incurred in service if they become manifest to a degree of 10 
percent or more within one year of leaving qualifying 
military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2009).  
Moreover, the absence of evidence of hearing loss in service 
is not a bar to service connection for hearing loss.  See 
Hensley v. Brown, 5 Vet. App. 155, 160 (1993).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).

A.  Hearing Loss and Tinnitus

For the purposes of applying the laws administered by VA, 
impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, and 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of those frequencies 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385 (2009).  The Court, in Hensley v. Brown, 5 
Vet. App. 155 (1993), indicated that 38 C.F.R. § 3.385 does 
not preclude service connection for a current hearing 
disability where hearing was within normal limits on 
audiometric testing at separation from service if there is 
sufficient evidence to demonstrate a medical relationship 
between the Veteran's in-service exposure to loud noise and 
his current disability.  The Board notes that the Court's 
directives in Hensley are consistent with 38 C.F.R. § 
3.303(d).

Here, the Veteran contends that his bilateral hearing loss 
and tinnitus were sustained during his period of active 
service from February 1951 to January 1955.  First, the Board 
notes that VA audiology examinations conducted in May 2009 
and July 2009 show current bilateral hearing loss disability 
for VA purposes, as well as current assessments of bilateral 
tinnitus.  38 C.F.R. § 3.385.  Service records show that the 
Veteran's military occupational specialty was ordinary 
seaman, and he served on the USS Northampton.  The Veteran 
contends that he was exposed to noise with no ear protection 
as part of his in-service duties, specifically the firing of 
heavy artillery on board ship.  After separation from 
service, the Veteran worked in construction, which employment 
exposed him to noise from construction equipment and tools.  
The Veteran, in his May 2008 hearing before the undersigned 
Veterans Law Judge, acknowledges having never reported 
hearing loss or tinnitus to physicians while in service.  The 
Veteran claims, however, to have experienced hearing loss and 
ringing in his ears since soon after his separation from 
service.  

Relevant medical evidence consists of the Veteran's service 
treatment records as well as records of his post-service 
treatment at the VA Boston Healthcare System and report of VA 
audiological examinations conducted in May 2009 and July 
2009.  Review of the Veteran's service treatment records 
reflects that in the report of physical examination conducted 
in January 1955 at the Veteran's separation from service, 
which did not contain audiometric data, a whisper voice test 
conducted at that examination recorded a score for the 
Veteran of 15 bilaterally, a normal score.  Post-service 
medical records reflect that the Veteran has received ongoing 
treatment from the VA Boston Healthcare System for complaints 
relating to his ears and hearing.  The record reflects that 
he was first seen in June 2005 for complaints of decreased 
hearing in his left ear.  At an audiology appointment in 
March 2008, the Veteran complained of a history of bilateral 
hearing loss and tinnitus and mentioned that he had been 
exposed to noise in service.  The Veteran was diagnosed with 
bilateral hearing loss and was provided hearing aids, 
although no indication was made as to the etiology of the 
disability.

The record also contains reports from May 2009 and July 2009 
VA audiological examinations obtained pursuant to the Board's 
September 2008 remand.  At the May 2009 examination, the VA 
audiologist reviewed the Veteran's claims file and conducted 
audiometric testing, which revealed bilateral hearing loss 
under 38 C.F.R § 3.385.  The examiner noted the Veteran's 
contention that he had been exposed to noise from heavy 
artillery fire during service and also recorded his post-
service exposure to noise as a construction worker.  The 
report reflects the Veteran's complaint of having suffered 
tinnitus "for years" and acknowledges that the Veteran's 
whisper test result on discharge "does not rule out a 
frequency specific hearing loss."  The examiner diagnosed 
the Veteran with normal to moderately severe sensorineural 
hearing loss in the right ear and moderately severe to severe 
sensorineural hearing loss in the left ear.  Acknowledging 
the Veteran's reported exposure to noise while in service, 
the examiner concluded that it was at least as likely as not 
that his hearing loss in the right ear resulted from the 
acoustic trauma he suffered in service.  She based her 
opinion on the Veteran's noise exposure during service as 
well as the "configuration" of the hearing loss in his 
right ear.  However, noting the "asymmetrical nature and 
severity" of the Veteran's left ear hearing loss, the 
audiologist deferred rendering an opinion as to the etiology 
of the left hearing loss to an otolaryngologist..  She did 
not offer an opinion as to the etiology of the Veteran's 
tinnitus.

The Veteran was provided further audiological examination by 
a VA otolaryngologist in July 2009.  Report of that 
examination reflects that the examiner reviewed the Veteran's 
claims file and conducted audiometric testing, which also 
revealed bilateral hearing loss under 38 C.F.R § 3.385.  The 
examiner noted the Veteran's contention that he had been 
exposed to noise from heavy artillery fire during service and 
also recorded his post-service exposure to noise as a 
construction worker.  The examiner noted that the Veteran 
reported not having trouble with hearing loss or tinnitus 
during service or at the time of his discharge.  The examiner 
diagnosed the Veteran with bilateral sensorineural hearing 
loss, which he attributed to presbycusis, or hearing loss 
related to the aging process.  The examiner also noted that 
the Veteran had asymmetrical hearing loss, which was much 
worse in the left ear.  The otolaryngologist suggested that 
the Veteran be tested for the presence of an acoustic tumor 
in the left ear, which he thought could be related to the 
left ear hearing loss.  Acknowledging the Veteran's reported 
exposure to noise while in service, the examiner nevertheless 
concluded that it was at not least as likely as not that his 
hearing loss resulted from the acoustic trauma suffered in 
service.  He opined that the onset of the Veteran's hearing 
loss and tinnitus "seem to be mostly consistent with 
presbycusis."  The examiner further opined that he 
"doubt[ed]" that the Veteran's hearing problems were the 
result of in-service acoustic trauma more than 50 years 
earlier.  

The Board has a duty to analyze the credibility and probative 
value of the evidence of record.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 
362, 367 (2001).  When evidence has been adequately 
explained, the Board is free to favor one medical opinion or 
conclusion over another.  Evans v. West, 12 Vet. App. 22, 26 
(1998).  In this case, the May 2009 and July 2009 VA 
examinations yielded different conclusions as to the etiology 
of the Veteran's hearing loss of the right ear, but the Board 
finds no reason to find one examination to be more credible, 
probative, or reliable than the other.  The May 2009 VA 
audiological examination provided an opinion that credibly 
relates the Veteran's right ear hearing loss to service.  In 
particular, the report of examination explicitly considers 
the Veteran's post-service exposure to noise through his 
employment as a construction worker, noting that his right 
ear hearing loss was "exacerbated" by his post-service 
noise exposure.  The Board thus finds that the examiner's 
notation of the Veteran's civilian employment in construction 
is sufficient evidence that the examiner did in fact consider 
such noise exposure in forming her opinion as to the etiology 
of the Veteran's hearing loss of the right ear.  The Board 
further notes that both the May 2009 and the July 2009 VA 
examiners reviewed the Veteran's file and considered both his 
medical history and his contentions.  Further, the Veteran's 
claimed in-service noise exposure is supported by his service 
records and was conceded by the May 2009 VA examiner.  
Although reaching a conflicting opinion as to etiology, the 
report of the July 2009 VA audiology examination similarly 
reflects the Veteran's history of noise exposure in service, 
as well as a finding of hearing loss of the right ear.  

The Board finds the Veteran's assertions of noise exposure in 
service to be credible and, when considering the medical 
evidence and the Veteran's description of his duties in 
service, the Board resolves any reasonable doubt in the 
Veteran's favor.  Accordingly, the Board concludes that the 
evidence supports service connection for hearing loss in the 
right ear.  38 U.S.C.A. § 5107(b).

However, upon review of the evidence, the Board does not find 
that service connection is warranted for hearing loss of the 
left ear or for tinnitus.

Upon consideration of the above evidence, the Board finds 
that the preponderance of the evidence is against the 
Veteran's claim for hearing loss of the left ear.  The Board 
concedes that VA examination confirms that the Veteran 
currently suffers from hearing loss in the left ear.  The 
Board concludes, however, that the greater weight of the 
evidence is against the claim.  Here, even conceding the 
Veteran's exposure to noise while in service, the July 2009 
VA examiner found no link between any current disability and 
military service.  Additionally, there is no evidence 
suggesting that sensorineural hearing loss of the left ear 
became manifest to a compensable degree within a year of the 
Veteran's separation from qualifying military service.  
38 C.F.R. §§ 3.307, 3.309.  Noting that the Veteran's 
exposure to acoustic trauma in service occurred more than 50 
years prior to the current diagnosis, the July 2009 VA 
otolaryngologist gave as his medical opinion that it was not 
at least as likely as not that any current hearing loss was 
related to the Veteran's military service.  

Furthermore, the Board finds persuasive the absence of 
medical evidence to support a finding of a nexus between the 
Veteran's service and his current hearing loss of the left 
ear.  In that connection, the Board notes that the medical 
opinion submitted by the July 2009 VA examiner attributes the 
Veteran's current hearing loss to the aging process, based on 
the time of onset and the examiner's consideration of the 
Veteran's in-service and post-service exposure to acoustic 
trauma.  The otolaryngologist who examined the Veteran in 
July 2009 further considered other non-service-connected 
causes of the Veteran's left-ear hearing loss, indicating 
that the asymmetrical hearing loss may be related to an 
acoustic tumor.  Further, the Board notes that the May 2009 
VA examiner did not offer any opinion as to the etiology of 
hearing loss in the Veteran's left ear; instead, she 
specifically deferred consideration of the etiology of the 
Veteran's left-ear hearing loss to an otolaryngologist, 
citing the asymmetrical nature of the disability as a reason 
why an expert should render the opinion.  There is simply no 
medical evidence in the record supporting a finding of an 
etiological relationship between the Veteran's time in 
service, including his exposure to acoustic trauma, and his 
current hearing loss of the left ear.

The Board notes that the Veteran has stated in multiple 
submissions to VA that he suffered acoustic trauma while in 
service and that his current hearing loss was caused by the 
in-service noise exposure.  In this regard, the Board notes, 
first, that it does not question that the Veteran was exposed 
to acoustic trauma in service.  Nor does the Board question 
that he presently suffers from hearing loss in his left ear.  
However, in order for the Veteran's claim to be granted, the 
record must contain persuasive medical evidence linking the 
present disorder to service.  Here, the medical evidence does 
not lead to a conclusion of service connection for hearing 
loss of the left ear.  The Board has considered the Veteran's 
contention that his claimed hearing loss resulted from his 
time in service, and particularly to the acoustic trauma to 
which he was exposed while on active duty.  The Veteran, 
however, has not demonstrated that he has any medical 
expertise to make such an opinion.  The Board notes that 
although the Veteran is competent to report symptoms, he does 
not have medical expertise and therefore cannot provide a 
competent opinion regarding diagnosis or causation of his 
disability.  As a layperson without the appropriate medical 
training and expertise, the Veteran is simply not competent 
to provide a probative opinion on a medical matter, such as 
whether there exists a medical nexus between any current 
disability and service.  See Bostain, 11 Vet. App. at 127, 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The Board further finds that the preponderance of the 
evidence is against the Veteran's claim for service 
connection for tinnitus.  The Board acknowledges that at the 
May and July 2009 VA examinations, as well as at his May 2008 
hearing before the undersigned Veterans Law Judge, the 
Veteran complained of suffering from tinnitus.  However, in 
order for the Veteran's claim to be granted, the record would 
have to contain competent evidence of a diagnosis of tinnitus 
and a link between the present disorder and military service.  
Here, there is no such evidence, nor is there evidence in the 
Veteran's service treatment records to indicate that he 
complained of or sought treatment for problems with tinnitus 
during service.  Indeed, as noted above, the only medical 
opinion of record that speaks to the relationship between any 
current disability and service is unfavorable.  Relevant law 
and regulations do not provide for the grant of service 
connection in the absence of competent evidence linking the 
current disability to service.  The Board is satisfied that 
the July VA otolaryngologist's opinion is adequate for 
deciding this appeal.  Tinnitus cannot be objectively 
observed (except in rare instances).  Nevertheless, the July 
2009 otolaryngologist's medical opinion, which was based on 
the entire record including the Veteran's own history, is 
that the Veteran's tinnitus is not at least as likely as not 
related to military service.  Because this opinion is not 
controverted by any other medical evidence of record, in 
light of the foregoing analysis and the underlying facts, the 
Veteran's service connection claim for tinnitus must be 
denied.

In reaching its conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine; however, 
as the preponderance of the evidence is against the Veteran's 
claims for service connection for hearing loss in the left 
ear and for tinnitus, that doctrine is not applicable as to 
those claims.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

B.  Generalized Anxiety Disorder

Turning to the Veteran's claim for service connection for 
generalized anxiety disorder, relevant evidence consists of 
the Veteran's service treatment records as well as records of 
his post-service treatment at the VA Boston Healthcare 
System.  Review of the Veteran's service treatment records 
reflects that the record is silent as to any complaints of or 
treatment for psychological difficulties during service.  In 
the report of physical examination conducted in January 1955 
at the Veteran's separation from service, the Veteran was 
found to have no psychological abnormalities.  Post-service 
medical records reflect that the Veteran has received ongoing 
treatment from the VA Boston Healthcare System for complaints 
relating to anxiety.  The record reflects that he was first 
seen in March 2006 for complaints of insomnia and anxiety 
over family issues concerning his sons.  At a psychiatry 
consult in May 2006, the Veteran complained of having a hard 
time calming down and trouble with his sleep for the past 
four to five years.  The Veteran identified as a stressor his 
son's severe psychiatric disorder.  At that time, he was 
assigned a provisional diagnosis of adjustment disorder with 
depression and anxiety.  He continued to be seen for 
psychiatric treatment on a monthly basis at the Boston VA 
facility and was assigned a final diagnosis of generalized 
anxiety disorder at a September 2006 treatment visit.  No 
indication was made as to the etiology of the disability in 
the Veteran's treatment records, although notes from his 
psychiatric treatment visits indicate that the Veteran 
consistently identified as stressors his son's illness, as 
well as his wife's diagnosis of breast cancer and his own 
physical ailments.  

The Veteran testified before the undersigned Veterans Law 
Judge at a hearing at the RO in May 2008.  At that hearing, 
the Veteran contended that he witnessed a "chief" commit 
suicide by hanging on his first day in boot camp, which he 
said he still thinks about.  However, he did not appear to 
testify that his current diagnosis of generalized anxiety 
disorder is related to that incident or otherwise to service; 
in his testimony, the Veteran also mentioned having witnessed 
his son badly injured in an accident, and he was unclear when 
asked if his treatment provider had linked the in-service 
incident to his current diagnosis.  The Veteran further 
stated that he had first sought treatment for the condition 
in approximately 2006.

Upon consideration of the above evidence, the Board finds 
that the preponderance of the evidence is against the 
Veteran's claim.  The Board notes at the outset that the 
Veteran has submitted no medical or other evidence 
documenting any psychiatric disability dated prior to the 
filing of his claim for service connection for generalized 
anxiety disorder in July 2005.  The Board finds the medical 
evidence in the Veteran's service treatment records to be 
persuasive that he was not seen for psychiatric complaints 
while in service, and the Veteran himself testified that he 
did not seek treatment for any such disability until 
approximately 2006.  

The Board concedes that the Veteran's VA treatment records 
confirm a current diagnosis of generalized anxiety disorder 
but concludes that there is no competent medical evidence 
relating that disorder to service.  The veteran's service 
treatment records are silent as to any complaints of or 
treatment for psychiatric disabilities.  After that time, the 
evidence of record is devoid of any complaints or objective 
medical evidence of a psychiatric disability until March 
2006.  The Board points out that for more than 50 years the 
Veteran did not seek treatment for or reference any 
psychiatric problems, which he now asserts are related to his 
time in service.  Additionally, the Veteran's post-service VA 
treatment  records reflect that he was first seen in March 
2006 for complaints of insomnia and excessive worry and has 
since been diagnosed and treated for generalized anxiety 
disorder on an ongoing basis.  However, the Board finds 
compelling the fact that none of the Veteran's VA treatment 
providers have suggested a link between the Veteran's service 
and his current disability.  To the contrary, the Veteran has 
on multiple occasions been noted to have specific stressors 
linked to his diagnosis, all related to his or his family's 
medical problems.   

The Board notes that the Veteran has stated that he currently 
suffers from a psychiatric disability that is linked to his 
time in service.  In this regard, the Board notes, first, 
that it does not question that the Veteran presently suffers 
from generalized anxiety disorder.  However, in order for the 
Veteran's claim to be granted, the record must contain 
persuasive medical evidence linking the present disorder to 
service.  Here, the medical evidence does not lead to a 
conclusion of service connection.  Indeed, as noted above, 
the Veteran's private treatment providers, although 
acknowledging the Veteran's time in service, have not 
established any etiological link between that service and the 
Veteran's current diagnosis of generalized anxiety disorder.  
There is nothing in the Veteran's treatment records to 
indicate that he ever reported the alleged hanging incident 
to his VA treatment providers or that any such incident is 
etiologically related to his current disability.  There is 
simply no medical evidence in the record supporting a finding 
of an etiological relationship between the Veteran's service 
and his current generalized anxiety disorder, for which he 
first sought treatment more than five decades after service.  
Because there is no probative medical evidence of record 
suggesting any etiological link between the Veteran's service 
and his current generalized anxiety disorder, in light of the 
foregoing analysis and the underlying facts, the Veteran's 
service connection claim for generalized anxiety disorder 
must be denied.

The Board has considered the Veteran's contentions that his 
generalized anxiety disorder is related to his time in 
service.  The Veteran, however, has not demonstrated that he 
has any medical expertise to make such an opinion or 
diagnosis.  The Board notes that although the Veteran is 
competent to report symptoms, he does not have medical 
expertise and therefore cannot provide a competent opinion 
regarding diagnosis or causation of his disability.  As a 
layperson without the appropriate medical training and 
expertise, the Veteran is simply not competent to provide a 
probative opinion on a medical matter, such as whether there 
exists a medical nexus between any current disability and 
service.  See Bostain, 11 Vet. App. at 127, citing Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The Board finds, 
further, that the Veteran's assertions of a relationship 
between his current psychiatric disability and service are of 
little weight, especially in light of the reports of his VA 
treatment providers specifically linking his generalized 
anxiety disorder to concerns over the health of his family, 
not to service.  The Board finds that the Veteran's many 
statements made to his VA treatment providers concerning the 
stressors in his life are the more credible because those 
statements are consistent with the remaining evidence, 
especially the absence of any complaint or treatment until 
many years after service.  

The Board thus concludes that the probative medical evidence 
of record does not link the Veteran's current generalized 
anxiety disorder to service.  Therefore, the Board concludes 
that the Veteran's current generalized anxiety disorder is 
not the result of disease or injury incurred in or aggravated 
by service.  The claim for service connection for generalized 
anxiety disorder must thus be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine; however, as the preponderance 
of the evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Entitlement to service connection for hearing loss of the 
right ear is granted.

Entitlement to service connection for hearing loss of the 
left ear is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for generalized anxiety 
disorder is denied.



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


